l jan t ep ratq department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l - kkk akekkk rekke legend taxpayer a plan x employer k ira x company b amount d amount e amount f amount g dear keke rekkk tee - kkkkek kekekk - kkkkk rekkk ame kkekke here rekkek this is in response to your letter dated date as supplemented by correspondence dated date date and date your request for a ruling was revised in correspondence dated date and further supplemented by correspondence dated date you ask whether a plan_loan_offset_amount is an eligible_rollover_distribution that ss oo can be rolled over to an eligible_retirement_plan under sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a was employed by employer k during his employment with employer k taxpayer a participated in plan x a plan described in code sec_401 maintained by employer k taxpayer a states that during his employment with employer k he obtained a loan in the amount of amount g from plan x to use as a down payment on his first home taxpayer a terminated employment with he employer k in letter from the administrator of plan x indicating that the outstanding received a balance of his loan from plan x would be in default effective taxpayer a states thaton __ _ the letter also states that the outstanding loan balance as of amount f will be deemed a taxable_event taxpayer a states that his plan x account balance at the time of his termination of employment with employer k was amount d he mailed to company b two checks to be rolled over into ira x one was issued by documentation submitted by taxpayer a shows that in a letter dated ___ check in the amount of amount e dated __ __ employer k that represented the balance in taxpayer a’s plan x account this check was made payable to company b for the benefit of taxpayer a’s ira x in the amount of amount f was drawn the other check dated on taxpayer a’s personal checking account payable to company b for deposit in ira x this check was intended to cover the amount of the outstanding loan balance that taxpayer a obtained from plan x and which was placed in default documentation submitted by taxpayer by employer k on a shows that both checks in the sum of amount d were rolled over into ira x within the applicable 60-day rollover period taxpayer a received two forms 1099-r from employer k for tax_year form 1099-r indicated a gross distribution in the amount of amount e with a distribution code g direct_rollover the other form 1099-r indicated a gross distribution in the amount of amount f with a distribution code of early distribution taxpayer a filed his outstanding loan balance in his gross_income for that year even though amount f had been rolled over into ira x within days of the date that employer k treated the loan as in default tax_return and included amount f the one is based upon the foregoing facts and representation you ask whether amount f a plan_loan_offset_amount that is an eligible_rollover_distribution that can be rolled over to an eligible_retirement_plan under code sec_402 sec_402 of the code provides rules governing rollover of amounts from exempt trust to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of property distributed such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust v an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- ----- i for the life or life expectancy of the-employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of 10years or more b c any distribution to the extent the distribution is required under sec_401 and any distribution which is made upon hardship of the employee sec_1_402_c_-2 q a-9 a of the income_tax regulations the regulations provides that a distribution of a plan_loan_offset_amount is an eligible_rollover_distribution if an amount equal to the plan_loan_offset_amount can be rolled over by the employee or spousal distribute to an eligible_retirement_plan within the 60-day it satisfies q a-3 definition of eligible_rollover_distribution thus kkkkk period under code sec_402 unless the plan offset amount fails to be an eligible_rollover_distribution for another reason sec_1_402_c_-2 q a-9 b of the regulations provides that for purposes of code sec_402 a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant’s accrued_benefit is reduced offset in order to repay the loan including the enforcement of the plan’s security_interest in a participant's accrued_benefit a distribution of a plan_loan_offset_amount can occur in a variety of circumstances eg where the terms governing a plan_loan require that in the event of the employee’s termination of employment or request for a distribution the loan be repaid immediately or treated as in default a distribution of a plan_loan_offset_amount also occurs when under the terms governing the plan_loan the loan is accelerated or treated as if it were in default eg where the plan treats a loan as in default upon an employee’s termination of employment or within a specified period thereafter a distribution of a plan_loan offset is an actual distribution not a deemed_distribution under code sec_72 further section a date that is within the 60-day period-beginning on amount f was deposited into ira x an eligible retirement under sec_1_402_c_-2 q a-9 a of the regulations a plan_loan_offset_amount is an eligible_rollover_distribution if it otherwise satisfie sec_1_402_c_-2 q a-3 of the regulations definition of eligible_rollover_distribution c -2 q a-9 b of the regulations provides that a distribution of a plan_loan_offset_amount can occur when under the plan terms governing the loan for example it requires that in the event of termination of employment the loan be treated as in default sec_1_402_c_-2 q a-9 b further states that a distribution of a plan_loan is an actual distribution and not a deemed_distribution under code sec_72 plan as described in code sec_402 because employer k treated amount f a plan_loan_offset_amount as in default we conclude that it is an eligible_rollover_distribution that is eligible to be rolled over into an eligible_retirement_plan such as ira x in this case employer k as a result of taxpayer a’s termination of employment with employer k treated his outstanding loan balance amount f as in default effective documentation submitted by taxpayer a shows that on the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of kekkk this ruling assumes that plan x satisfies the requirements of code sec_401 at all times relevant to this transaction this ruling further assumes that ira x satisfies the requirements of code sec_408 at all times relevant to this transaction lf you have any questions concerning this ruling please contact hrkkerkk kerr ere rerereer oo ts ep ra t2 sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
